Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s election without traverse of group I, claims 1-21 in the reply filed on 11/9/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the limit stop assembly which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Applicant has provided no structural elements of the limit stop assembly and has only defined it by what it does, and not what it is.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements in at least claims 1-3 are: the structure of the limit stop assembly that allows it to be movable between a first and second state to set a travel limit of the coving and be transitioned from the first state into the second state by moving the covering wherein transitioning from the first state to the second state sets a travel limit in the second position and the structure that allows the limit nut to rotated in a first state of operation and prevent rotation of the limit nut in a second state of operation. Applicant has provided no structural elements of the limit stop assembly and has only defined it by what it does, and not what it is. 
Per  MPEP 2173.05(g): Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983)
Applicant may resolve the ambiguities of a functional limitation in a number of ways. For example: (1) "the ambiguity might be resolved by using a quantitative metric (e.g., numeric limitation as to a physical property) rather than a qualitative functional feature" (see Halliburton Energy Servs., 514 F.3d at 1255-56, 85 USPQ2d at 1663); (2) applicant could demonstrate that the "specification provide[s] a formula for calculating a property along with examples that meet the claim limitation and examples that do not" (see id. at 1256, 85 USPQ2d at 1663 (citing Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341, 65 USPQ2d 1321, 1326 (Fed. Cir. 2003))); (3) applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292); or (4) applicant could amend the claims to recite the particular structure that accomplishes the function. 

Claim 1 only functionally recites many structural elements such as “an architectural covering”, “a central shaft”, “a rotatable member” and “a covering” but positively recites these elements in dependent claims. It is unclear if these limitations are intended to be positively recited or only functionally recited. 
Claim 1 recites “ a first state of operation” configured to “enable the covering to be moved from the first position to the second position to set a travel limit” and “a second state of operation” in which the travel limit is set.  It is unclear what exactly is required by “a first state of operation” and “a second state of operation”. 
Claim 12 recites “one of said first clockwise direction and said second counterclockwise directions”. Examiner presumes this should read – one of said first clockwise direction or said second counter clockwise direction --. 

Claims are being examined as best understood. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anthony et al 8,662,139.
In regard to claims 1-2, Anthony et al ‘139 disclose a limit stop assembly for use with an architectural-structure covering having a central shaft, a rotatable member rotatable relative to the central shaft, and a covering coupled to the rotatable member and movable between a first position and a second position via rotation of the rotatable member, wherein: 
The limit stop assembly (102) is movable between a first state of operation (200 disengaged with 190) and a second state of operation (200 engaged with 190).
In said first state of operation the limit stop assembly is arranged and configured to enable the covering to be moved from the first position (up) to the second position (down) to set a travel limit of the covering, and in said second state of operation, said travel limit is set. (column 11, lines 57-67 and column 12, lines 1-26)
The limit stop assembly is transitioned from said first state of operation (200 disengaged with 190) to said second state of operation (200 engaged with 190) by moving the covering from a desired position for said travel limit for the second position towards the first position.
Transitioning the limit stop assembly from said first state of operation to said second state of operation sets said travel limit of the covering for the second position.  
A limit nut (130), wherein: in said first state of operation (200 disengaged with 190), said limit nut (130) rotates unimpeded to enable continued rotation of the rotatable member so that movement of the covering between the first and second positions is permitted.
In said second state of operation  (200 engaged with 190), said travel limit is set so that rotation of said limit nut (130) beyond said travel limit is prevented, thus limiting rotation of the rotatable member and the covering.  
Wherein the limit stop assembly further comprises: a screw shaft (144) mounted on the central shaft (146).
As best understood, claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald 2014/0096920.
In regard to claims 1-3, MacDonald ‘920 disclose a limit stop assembly for use with an architectural-structure covering having a central shaft, a rotatable member rotatable relative to the central shaft, and a covering coupled to the rotatable member and movable between a first position and a second position via rotation of the rotatable member, wherein: 
The limit stop assembly (250) is movable between a first state of operation (Figure 4) and a second state of operation (Figure3).
In said first state of operation the limit stop assembly is arranged and configured to enable the covering to be moved from the first position (up) to the second position (down) to set a travel limit (via 260) of the covering, and in said second state (Figure 4) of operation, said travel limit is set. (paragraph [0038])
The limit stop assembly is transitioned from said first state of operation (Figure 4) to said second state of operation (Figure 4) by moving the covering from a desired position for said travel limit for the second position towards the first position.
Transitioning the limit stop assembly from said first state of operation to said second state of operation sets said travel limit of the covering for the second position.  
A limit nut (260), wherein: in said first state of operation (Figure 4), said limit nut (260) rotates unimpeded to enable continued rotation of the rotatable member so that movement of the covering between the first and second positions is permitted.
In said second state of operation (Figure 3), said travel limit is set so that rotation of said limit nut (260) beyond said travel limit is prevented, thus limiting rotation of the rotatable member and the covering.  
Wherein the limit stop assembly further comprises: a screw shaft (unnumbered, Figure 2) mounted on the central shaft (255).
A collar (315) selectively movable between a first collar position and a second collar position, wherein in said first state of operation (Figure 4) of said limit stop assembly, said collar (315) is in said first collar position where said collar engages a first end of said screw shaft (via 264), and in said second state of operation (Figure 3) of said limit stop assembly, said collar is in said second collar position where said collar disengages said first end of said screw shaft.  (paragraph [0063])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634